PER CURIAM.
Defendant, convicted of crime of unlawfully selling intoxicating liquor, appeals.
The only question of fact in dispute at the trial was whether or not a bottle of potable liquor containing 29.04 per cent by volume of ethyl alcohol was sold by defendant to one Melzer. The latter testified positively that he paid defendant $2 therefor, and that it was delivered by defendant personally. Defendant with equal assurance derfied this and produced some corroborating evidence. The veracity of these witnesses was clearly for the jury.
The criticism of the charge of the court is not justified. Insofar as the expression “proof beyond a reasonable doubt” may be susceptible of elucidation beyond that found in those simple words, it was given in language which has often received the approval of this court.
Defendant produced witnesses, who testified without objection, that his reputation for truth and veracity was good. This, of course, was improper, for the state had made no direct attack upon him on that proposition. *538On the basis of this testimony he requested an instruction to the effect that his good character should be considered in determining whether he had been proven guilty beyond a reasonable doubt. The request was properly refused. Defendant did not offer any evidence either of general good character or of his reputation as respects the offense with which he was charged.
The judgment is affirmed.